COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                    §
                                                No. 08-17-00217-CR
 RUBEN FERNANDEZ, JR.,              §
                                                   Appeal from the
              Appellant,            §
                                                  41st District Court
 v.                                 §
                                              of El Paso County, Texas
 THE STATE OF TEXAS,                §
                                                (TC# 20160D02348)
              State.                §

                                            §
                                          ORDER

       The clerk’s record has been filed, and upon further review, it appears that the Trial Court

Certification of Defendant’s Right of Appeal does not indicate whether the defendant has the

right to appeal or not.

       Therefore, the Court ORDERS that the Honorable Anna Perez, Judge for the 41st District

Court of El Paso County, Texas, enter an amended Trial Court Certification of Defendant’s Right

of Appeal. The amended Trial Court Certification of Defendant’s Right of Appeal shall be filed

with the District Clerk of El Paso County, Texas, and the District Clerk shall prepare a

supplemental clerk’s record which will include the amended Trial Court Certification of

Defendant’s Right of Appeal and file it with this Court on or before November 27, 2017.

       IT IS SO ORDERED this 15th day of November, 2017.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.